DETAILED ACTION

This action is in response to the application filed on 3/2/2022
      Claims 1-12 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 3/2/2022 has been considered by the examiner (see attached PTO-1449).




Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20080284848 A1) in view of Romanowich et al. (US 20070039030 A1; hereinafter Romanowich).

Regarding the claim 1, Martin discloses the invention substantially as claimed.
Martin discloses,    
1. A method for monitoring one or more area using a first camera and a second camera comprising:
acquiring first Field of View (FOV) information regarding the
first camera and second FOV information regarding the second camera; and
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as 
OSR~r*PSF(θ) Eq. (1)
where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool
kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the
optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).

Martin does not disclose,
receiving an adjustment regarding the second FOV information from an external device.

Romanowich discloses,
receiving an adjustment regarding the second FOV information from an external device.
“[0038] A detection camera device (102, 104, 106, 108) is used to initially detect an intruder or other object on the premises under surveillance and obtain target information including target location coordinates. The target location coordinates are forwarded, either directly or indirectly to a targeting camera device (110, 112) which has the ability to view the target location. Typically different targeting camera devices (110, 112) are associated with different detection camera devices (102, 104, 106, 108). The targeting camera device (110, 112), responding to the received target coordinates, locates the target object based on the received coordinates. The tracking camera device (110, 112) continues to track the target as it moves throughout the premises within its coverage area, e.g., with the tracking camera being position controlled to follow the target. Position control may include pan, tilt, and/or zoom settings of the tracking camera device associated with a three dimensional target location. The location of the target is also simultaneously tracked within the detection camera's field of view by the detection camera, e.g., generally with less resolution than achieved with the tracking camera, as the detection camera cannot be repositioned to follow the targets movements. Controlled target tracking handoff operations may be performed, e.g., between tracking camera device 1 110 and tracking camera device M 112, as a target moves from one coverage area to another so that the target tracking is maintained uninterrupted.

[0086] Guard control interface 514 may be a control panel including switches and alarms, allowing a guard to manually select a camera for video display, take manual control of a tracking camera to perform zoom and slewing as desired, and to playback stored video from medium 554.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Romanowich and apply them on the teachings of Martin to incorporate the control of the video cameras such as zoom and other known controls when performing surveillance of an area in Martin. 
One would have been motivated as such control enhances the monitoring function in Martin.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

2. The method in accordance with claim 1, wherein the adjustment relates to a direction of the second camera.
Romanowich “[0038] A detection camera device (102, 104, 106, 108) is used to initially detect an intruder or other object on the premises under surveillance and obtain target information including target location coordinates. The target location coordinates are forwarded, either directly or indirectly to a targeting camera device (110, 112) which has the ability to view the target location. Typically different targeting camera devices (110, 112) are associated with different detection camera devices (102, 104, 106, 108). The targeting camera device (110, 112), responding to the received target coordinates, locates the target object based on the received coordinates. The tracking camera device (110, 112) continues to track the target as it moves throughout the premises within its coverage area, e.g., with the tracking camera being position controlled to follow the target. Position control may include pan, tilt, and/or zoom settings of the tracking camera device associated with a three dimensional target location. The location of the target is also simultaneously tracked within the detection camera's field of view by the detection camera, e.g., generally with less resolution than achieved with the tracking camera, as the detection camera cannot be repositioned to follow the targets movements. Controlled target tracking handoff operations may be performed, e.g., between tracking camera device 1 110 and tracking camera device M 112, as a target moves from one coverage area to another so that the target tracking is maintained uninterrupted.

Romanowich [0086] Guard control interface 514 may be a control panel including switches and alarms, allowing a guard to manually select a camera for video display, take manual control of a tracking camera to perform zoom and slewing as desired, and to playback stored video from medium 554.”

3. The method in accordance with claim 1, wherein the adjustment relates to a coverage range of the second camera.
Romanowich “[0038] A detection camera device (102, 104, 106, 108) is used to initially detect an intruder or other object on the premises under surveillance and obtain target information including target location coordinates. The target location coordinates are forwarded, either directly or indirectly to a targeting camera device (110, 112) which has the ability to view the target location. Typically different targeting camera devices (110, 112) are associated with different detection camera devices (102, 104, 106, 108). The targeting camera device (110, 112), responding to the received target coordinates, locates the target object based on the received coordinates. The tracking camera device (110, 112) continues to track the target as it moves throughout the premises within its coverage area, e.g., with the tracking camera being position controlled to follow the target. Position control may include pan, tilt, and/or zoom settings of the tracking camera device associated with a three dimensional target location. The location of the target is also simultaneously tracked within the detection camera's field of view by the detection camera, e.g., generally with less resolution than achieved with the tracking camera, as the detection camera cannot be repositioned to follow the targets movements. Controlled target tracking handoff operations may be performed, e.g., between tracking camera device 1 110 and tracking camera device M 112, as a target moves from one coverage area to another so that the target tracking is maintained uninterrupted.

Romanowich [0086] Guard control interface 514 may be a control panel including switches and alarms, allowing a guard to manually select a camera for video display, take manual control of a tracking camera to perform zoom and slewing as desired, and to playback stored video from medium 554.”

4. The method in accordance with claim 1, wherein further comprising, controlling a display to display the second FOV information on a map.
“[0015] A Camera Wizard will enable a user to create a system of multiple optical surveillance cameras located at arbitrary positions on a realistic geo-spatial map of the
PMRF. The Camera Wizard will enable input of camera specifications including pixel format, pixel count, focal length, f-number, spectral quantum efficiency, sensor noise
budget, dynamic range, optical resolution (i.e. point spread function), integration time, and cost. The Wizard will also enable input of the position and pointing vector of the optical axis of the camera. The tool kit will position the camera and display the angular field of view on the simulated PMRF user interface map. The tool kit will calculate the "object spatial resolution" at all positions within the angular field of view of the optical camera. The optical special resolution (OSR) is defined as 
OSR~r*PSF(θ) Eq. (1)
where r is the distance from a viewing camera position to the object, 8 is the angle between the object and the optical axis, and PSF(θ) is the angular full width half maximum (FWHM) of point spread function (i.e. blur spot) of the camera. The tool
kit will calculate a symmetric three dimensional "optical resolution voxel" as a cube with sides equal to OSR, as displayed in FIG. 4. The PSF(θ) has a minimum value on the
optical axis PSF(θ)=PSF(θ =0), and broadens off the optical axis due to higher order lens aberrations ( coma, spherical aberration, chromatic aberration, etc).

Regarding the claims 5-12, they recite elements that are at least included in the claims 1-4 above, but in a different claim form. Therefore, the same rationale for the rejection of the claims 1-4 applies.  
Regarding the processor and computer readable medium in the claims, see Martin “[0014] Applicant's software program will provide the tools and analysis necessary for detailed modeling of the PMRF security surveillance system. The tool kit will address optical imaging technologies in the 400 nm-1700 nm spectrum that comprises the visible, near infrared, and short wave infrared where the primary signal is ambient light reflected from objects. Additional surveillance capabilities can be added to the basic program as discussed at the end of this section. The program will be implemented in Microsoft Windows and will feature Wizard packages to enable the user to set up surveillance scenarios. Examples of the graphical interface are displayed in FIGS. 2 and 3.” which discloses software that is run on Microsoft Windows which is understood to be run on a computer having a processor and computer readable medium.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (US 7460148 B1) and Sera et al. (JP 2005252757 A) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481